Citation Nr: 1139524	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Atlanta RO.  The hearing transcript is associated with the claims folder.


FINDING OF FACT

The Veteran's coronary artery disease first manifested during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for coronary artery disease.  In a Statement of the Case (SOC) dated July 2009, the RO adjudicated this claim on the merits having determined that the new and material standard, which applies to prior final decisions, does not apply.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that, in November 1995, the RO denied a claim of service connection for coronary artery disease, status post myocardial infarction and coronary bypass graft.  The claim was denied on the basis that such disability first manifested several years after service and was not shown to be related to service. 

By letter dated "November 28, 1996," the Veteran was notified of this decision and his appellate rights.  In August 1997, the Veteran submitted additional evidence in support of his claim which included a previously unconsidered medical statement indicating that the Veteran demonstrated symptoms of a coronary condition in service.  This new filing required a readjudication of the claim.  38 C.F.R. § 3.156(b).  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final). 

By rating action dated December 1997, the RO denied a claim of entitlement to service connection for heart disease on the theories of inservice tobacco product use or, alternatively, as secondary to nicotine dependence acquired in service.  The RO did not consider a direct incurrence service connection theory.

By letter dated December 15, 1997, the Veteran was notified of the December 1997 rating decision and his appellate rights.  Thereafter, a letter from the Veteran handstamped by the RO as received at least by February 1998 included the Veteran's argument that he manifested heart disease during service.  Alternatively, the Veteran attributed the development of heart disease as possibly due to inhalation of paint fumes or fuel vapors.  He felt that his service claim should be granted, but did not specifically use the words "notice of disagreement."

Thus, within one year of the December 1997 rating decision, the Veteran provided a statement which clearly provides arguments of fact regarding why service connection for coronary artery disease should be granted.  Additionally, the Veteran specifically voiced his belief of entitlement to service-connected benefits which, when liberally construed, constitutes a notice of disagreement with the December 1997 rating decision.  See generally 38 C.F.R. § 20.201 (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review).

On this record, the Board agrees with the RO's most recent determination that the new and material standard does not apply to this case as there is no final rating determination.  As indicated above, the November 1995 rating decision did not become final as the Veteran clearly filed new and material evidence within one year of notice of decision, which required a readjudication of the claim.

The December 1997 RO rating decision did not review the issue on a direct incurrence basis and, in any event, the Board finds that the Veteran's statement recorded in February 1998 met the requirements of a timely and properly filed notice of disagreement.  Alternatively, the Veteran's newly raised arguments required a readjudication of the claim pursuant to 38 C.F.R. § 3.156(b).  Thus, this claim did not become final.  Accordingly, the Board will review this claim on a de novo basis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted on a presumptive basis for specified chronic diseases, such as arteriosclerosis and cardiovascular-renal disease, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Notably, VA regulations state that no presumptions may be invoked on the basis of advancement of the disease when first definitively diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable presumptive period.  38 C.F.R. § 3.303(c).  This requirement does not require the diagnosis of a disease within the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Id.  It is further noted that symptomatology shown in the prescribed period may have no particular significance when first observed, but may gain considerable significance in light of subsequent developments.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this case may be briefly summarized:  The Veteran served on active duty from April 1975 to June 1981.  His service treatment records (STRs) do not contain any definitive evidence of coronary artery disease.  An April 1975 STR evaluation for sharp pain in the sternum, which had occurred in the past, resulted in an impression of possible indigestion treated with Mylanta.  A December 1978 STR reflected a cholesterol level of 218.7.  The March 1981 separation examination reflected a normal clinical evaluation of the Veteran's heart and vascular system.  An electrocardiogram (EKG) was not performed.

Post-service, the available medical records first reflect the Veteran's February 1984 hospitalization for acute anteroseptal myocardial infarction (MI) manifested by chest pain.  He was also diagnosed with tobacco abuse and hypercholesterolemia.  A catheterization revealed apical akinesis, total occlusion of the mid left distal anterior descending artery, a 90 percent occlusion of the proximal right artery, 50 percent occlusions of the left diagonal and left mid marginal arteries, a 25 percent occlusion of the left proximal anterior descending artery, severe diffuse disease of the distal circumflex, and lumen irregularities of the mid circumflex.  The Veteran subsequently underwent coronary artery bypass grafting x 4.

Thereafter, the Veteran had continued treatment for coronary artery disease with additional MIs.  His risk factors were identified as a positive smoking history, male sex, hypercholesterolemia and mild obesity.

The Veteran, who has training and occupational experience as an orderly and male nursing assistant, reports that his inservice treatment for chest pain as indigestion was an initial manifestation of coronary artery disease.  Notably, in January 1988, the Veteran attempted to treat chest pain symptoms with Mylanta which ultimately were evaluated as unstable angina.  In 1997, a workup for chest pain reflected impressions of both unstable angina pectoris and possible dyspepsia.

An April 1996 statement from a private clinical psychologist opined that the Veteran's inservice treatment for chest pain, in retrospective review, was a symptom of his coronary disease at that time.  However, this clinical psychologist conceded that he did not have the necessary training in cardiology to address the specific nature of the Veteran's heart problem. 

A January 2011 medical opinion from the Atlanta VA Medical Center Chief, Section of Cardiology states as follows:

I have taken care of [the Veteran] in the past at the Atlanta VAMC.  [The Veteran] suffered his first heart attack at age 30, in March 1984, and subsequently underwent coronary artery bypass surgery in 1984, and a redo coronary artery bypass surgery in 1999 with transmyocardial laser revascularization.

It is highly likely that [the Veteran's] coronary artery disease started several years earlier prior to his first heart attack in 1984 based on the diffuse pattern, distribution and the severity of coronary artery disease identified on his first coronary angiogram on March 1st, 1984.

On the one hand, the Veteran's STRs are silent for coronary artery disease symptomatology other than the potential that the symptom of chest pain in April 1975 was inaccurately assessed as possible indigestion.  On the other hand, the record does show that the Veteran suffered an MI in February 1984 with severe coronary artery disease shown by cardiac catheterization, which is a relatively short period from service.

Important for this case, the VA Chief, Section of Cardiology has provided opinion that it is "highly likely" that coronary artery disease first began during active service.  This opinion was based upon the Veteran's history of MI treated in 1984 and, significantly, the diffuse pattern, distribution and the severity of coronary artery disease shown by cardiac catheterization shown at that time.  There is no competent medical opinion to the contrary.

At the very least, the Board finds that the evidence falls into relative equipoise with respect to whether the Veteran's coronary artery disease first manifested during active service, in which case the Veteran receives the benefit of the doubt to his advantage.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the Veteran's claim is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought for the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for coronary artery disease is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


